NOT FOR PUBLICATION                          FILED
                      UNITED STATES COURT OF APPEALS                       MAR 3 2016
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


 XUEPING HAN,                                      No. 13-73181

              Petitioner,                          Agency No. A089-778-530

    v.
                                                   MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

              Respondent.

                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted February 24, 2016**

Before:        LEAVY, FERNANDEZ, and RAWLINSON, Circuit Judges.

         Xueping Han, a native and citizen of China, petitions for review of the

Board of Immigration Appeals’ order dismissing her appeal from an immigration

judge’s decision denying her application for asylum and withholding of removal.

We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence


         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the agency’s factual findings, applying the standards governing adverse credibility

determinations created by the REAL ID Act, Shrestha v. Holder, 590 F.3d 1034,

1039-40 (9th Cir. 2010), and we deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on inconsistencies between Han’s testimony and documentary evidence

regarding her alleged forced abortions and her employment termination. See id. at

1048 (adverse credibility finding reasonable under totality of circumstances);

Wang v. INS, 352 F.3d 1250, 1257-58 (9th Cir. 2003) (inconsistency between

testimony and documentary evidence supported adverse credibility finding). The

agency reasonably rejected Han’s explanations for the inconsistencies. See

Zamanov v. Holder, 649 F.3d 969, 974 (9th Cir. 2011). In the absence of credible

testimony, Han’s asylum and withholding of removal claims fail. See Huang v.

Holder, 744 F.3d 1149, 1156 (9th Cir. 2014).

      The 90-day stay of proceedings granted on October 13, 2015, has expired.

Respondent’s motion to lift the stay is denied as moot.

   PETITION FOR REVIEW DENIED.




                                         2                                   13-73181